DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-4 of U.S. Patent No. 11,206,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claim of the present application.
Patent No.11,206,455
Application No.17,526,201
Claim1 recites a computer implemented method, comprising: at an electronic device with a touch-sensitive display,

detecting user’s finger contact with the touch-sensitive display; and
in response to detecting the user’s finger contact, video recording through at least one optical sensor as long as the user’s finger contact with the touch-sensitive display is detected;

detecting removal of the user’s finger contact with the touch-sensitive display;

in response to the removal of the user’s finger contact, pausing video recording;

detecting another finger contact with the touch-sensitive display; and

in response to detecting the another finger contact, continue video recording through
the at least one optical sensor as long as the another finger contact with the touch-
sensitive display is detected.
Claim21 recites a computer implemented method, comprising: at an electronic device with a touch-sensitive display,

detecting user’s finger contact with the touch-sensitive display;
in response to detecting the user’s finger contact, video recording through a first optical sensor as long as the user’s finger contact with the touch-sensitive display is
detected;

detecting removal of the user’s finger contact with the touch-sensitive display;

in response to the removal of the user’s finger contact, pausing video recording;

detecting another finger contact with the touch-sensitive display; and

in response to detecting the another finger contact, continue video recording through
a second optical sensor as long as the another finger contact with the touch-sensitive display is detected.
Claim2 recites the computer implemented method of Claim 21, further comprising:

playing an audio file through a speaker in response to detecting the user’s finger
contact.
Claim22 recites the computer implemented method of Claim 21, further comprising:

playing an audio file through a speaker in response to detecting the user’s finger
contact.
Claim3 recites the computer implemented method of Claim 31, further comprising:

pausing playing the audio file in response to detecting removal of the user’s finger
contact.
Claim23 recites the computer implemented method of Claim 22, further comprising:

pausing playing the audio file in response to detecting removal of the user’s finger
contact.
Claim4 recites the computer implemented method of Claim 32, further comprising:

continue playing the audio file through the speaker in response to detecting the
another finger contact.
Claim24 recites the computer implemented method of Claim 23, further comprising:

continue playing the audio file through the speaker in response to detecting the
another finger contact.


Claims21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims13, 15, 16 of U.S. Patent No. 10,096,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present application.


Patent No.10,096,337
Application No.17/526,201
 Claim13 recites a computer implemented method, comprising: at an electronic device with a touch-sensitive display, detecting user's finger contact with the touch-sensitive display;
 in response to detecting the user's finger contact, capturing visual media through at least one optical sensor as long as the user's finger contact with the touch-sensitive display is detected; 
and in response to detecting the user's finger contact, playing an audio file through a speaker as long as the user's finger contact with the touch-sensitive display is detected

Claim15 recites the computer implemented method of claim 13, further comprising: detecting removal of the user's finger contact with the touch-sensitive display; 
in response to the removal of the user's finger contact, pausing capturing visual media and pausing playing the audio file; displaying a still image on the touch-sensitive display; while displaying the still image, detecting another finger contact with the touch-sensitive display; 

and in response to detecting the another finger contact, video recording the still image
A computer implemented method, comprising: at an electronic device with a
touch-sensitive display,detecting user’s finger contact with the touch-sensitive display;

in response to detecting the user’s finger contact, video recording through a first optical sensor as long as the user’s finger contact with the touch-sensitive display is
detected;








detecting removal of the user’s finger contact with the touch-sensitive display;
in response to the removal of the user’s finger contact, pausing video recording;



detecting another finger contact with the touch-sensitive display; 

and in response to detecting the another finger contact, continue video recording through a second optical sensor as long as the another finger contact with the touch-sensitive display is detected.
Claim13 recites …;
in response to detecting the user's finger contact,
 playing an audio file through a speaker as long as the user's finger contact with the touch-sensitive display is detected;
…
Claim22 recites the computer implemented method of Claim 21, further comprising:

playing an audio file through a speaker in response to detecting the user’s finger
contact.
Claim15 recites the computer implemented method of Claim 13, further comprising:…;
in response to the removal of the user's finger contact, pausing capturing visual media and pausing playing the audio file.
Claim23 recites the computer implemented method of Claim 22, further comprising:
pausing playing the audio file in response to detecting removal of the user’s finger
contact.
Claim16  recites 16 the computer implemented method of claim 15, further comprising: 
in response to detecting the another finger contact, continue playing the audio file.
Claim24 recites the computer implemented method of Claim 23, further comprising:

continue playing the audio file through the speaker in response to detecting the another finger contact.


Claims21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 9,544,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present application.

Patent No.9,544,649
Application No.17/526,201
 Claim1 recites a computer implemented method, comprising: at an electronic device with a touch-sensitive display, detecting user's finger contact with the touch-sensitive display;
 in response to detecting the user's finger contact, capturing visual media through at least one optical sensor; in response to detecting the user's finger contact, playing an audio file through a speaker; 
detecting removal of the user's finger contact with the touch-sensitive display; 
in response to the removal of the user's finger contact, pausing capturing visual media and pausing playing the audio file; 

detecting another finger contact with the touch-sensitive display; 

and in response to the another finger contact, resuming capturing visual media and recording user's voice the still image
A computer implemented method, comprising: at an electronic device with a
touch-sensitive display,detecting user’s finger contact with the touch-sensitive display;

in response to detecting the user’s finger contact, video recording through a first optical sensor as long as the user’s finger contact with the touch-sensitive display is
detected;
detecting removal of the user’s finger contact with the touch-sensitive display;
in response to the removal of the user’s finger contact, pausing video recording;


detecting another finger contact with the touch-sensitive display; 

and in response to detecting the another finger contact, continue video recording through a second optical sensor as long as the another finger contact with the touch-sensitive display is detected.
Claim1 recites …;


in response to detecting the user's finger contact, playing an audio file through a speaker …
Claim22 recites the computer implemented method of Claim 21, further comprising:

playing an audio file through a speaker in response to detecting the user’s finger
contact.
Claim1 recotes…;

in response to the removal of the user's finger contact, pausing capturing visual media and pausing playing the audio file.
Claim23 recites the computer implemented method of Claim 22, further comprising:
pausing playing the audio file in response to detecting removal of the user’s finger
contact.


	Claim24, the claims of the patent do not disclose continue playing the audio file through the speaker in response to detecting another finger contact. However, it is old and well known in the art to start/stop playing of a content using a touchscreen because touchscreen interface is widely used in portable devices. Therefore, official notice is taken.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484